265 S.W.3d 376 (2008)
Rebecca A. STOUP, et al., Appellants,
v.
AMERICAN FAMILY MUTUAL INSURANCE COMPANY, et al., Respondents.
No. WD 68652.
Missouri Court of Appeals, Western District.
October 7, 2008.
Arthur H. Stoup, Esq., and Glenn E. Bradford, Esq., Co-Counsel, Kansas City, MO, for appellant.
Stephen D. Manz, Esq., Kansas City, MO, for respondent.
Before ELLIS, P.J., HARDWICK and DANDURAND, JJ.
Prior report: Mo.Cir., 2007 WL 5086309.

ORDER
PER CURIAM.
Rebecca Stoup and Steven Jones filed claims against American Family Mutual Insurance Company and its agent, Gary Hubert, for wrongful cancellation of a homeowners' insurance policy. The circuit court granted summary judgment denying the claims. On appeal, Stoup and Jones contend the court erred in granting summary judgment because: (1) there is a factual dispute as to whether the insurance policy had been renewed; and (2) the court failed to apply the doctrines of waiver and estoppel in determining whether the insurance policy was properly cancelled. For reasons explained in a Memorandum provided to the parties, we affirm the summary judgment. Rule 84.16(b).